                       IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                      CIVIL ACTION NO. 3:18-CV-00084-FDW-DSC
 CHARLES P. DANIEL,                                 )
                                                    )
                  Plaintiffs,                       )
                                                    )
     v.                                             )         ORDER
                                                    )
 ANNA MCRAE                                         )
 MONROE HOUSING AUTHORITY,                          )
                                                    )
                  Defendants.                       )
                                                    )

          This written order is intended to memorialize the Court’s oral orders issued on February 4,

2019. Parties are hereby ORDERED to submit supplemental briefing to the Court on the issue of

whether Defendant McRae, in her individual capacity, is entitled to qualified immunity to the

§1981 claims. Supplemental briefing will be no more than 3000 words in length, and must be

submitted by February 25, 2019. No responses or replies will be necessary to these briefs.

          This case is set for jury trial to commence during the March 2019 term. The Court will not

hold another pre-trial conference for this case, but the parties must be present for docket call to

take place at 9:00 a.m. on March 4, 2019 in Courtroom 1-1. Jury selection will take place on March

5, 2019. For voir dire, each party will get ten minutes to question the first set of jurors. For each

subsequent round of jury selection, parties will get one additional minute for each empty seat.

Parties will have three peremptory challenges per side. Jurors must be challenged at the first

opportunity. The parties must be prepared to commence trial after jury selection.

          The parties are ordered to submit their jointly-prepared pretrial submissions by February

18, 2019. These documents should be submitted to Chambers electronically utilizing the

CyberClerk feature on CM/ECF. The Case Management Order addresses the requirements for
these submissions. Any motions in limine must be filed by February 18, 2019 with responses due

on February 21, 2019. The Court will address any outstanding motions or pretrial issues on the

first day of trial before the jury arrives. Witnesses for trial should be subpoenaed by February 18,

2019.

        IT IS SO ORDERED.

                                            Signed: February 4, 2019
